Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154605 & (3)                                                                                      Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  RICHARD A. MEIER,                                                                                                   Justices
           Plaintiff,
  v                                                                 SC: 154605
  ATTORNEY DISCIPLINE BOARD,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The complaint for superintending control is considered, and relief is DENIED, because
  the Court is not persuaded that it should grant the requested relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2016
         s1101
                                                                               Clerk